The Chancellor.
The bill has been-taken as confessed, and a reference has been made to a master. In proceeding before the master, it has become a question, how far the complainant is bound to establish the allegations of his bill; by *477proofs ; and the cause is now submitted to the court, for some direction, upon that question. Two papers prepared by the master, are laid before me; one, a report stating the difficulty •which has occurred before .the master, and the other, an examination of the effect of taking a bill as confessed. The master has well discussed the general question, and I agree with him, in his general conclusion. When the allegations of a bill are distinct and positive, and the bill is confessed, such allegations are taken as true, without proof. Where the allegations of a bill are indefinite, or the demand of the complainant, is in its nature uncertain, the certainty requisite to a proper decree) must be afforded by proofs. The bill when confessed by the default of the defendant, is taken to be true in all matters alleged with sufficient certainty: but in respect to matters not alleged with due certainty, or subjects which from their nature and the course of the court, require an examination of details, the obligation to furnish proofs, rests oil the complainant.
The complainant in this case, is. accordingly, not bound to prove those allegations of his bill, which are distinct and positive. The bill and the order of reference, have not been furnished to me ; and if they were before me, it would be irregular, to anticipate the master, in his decisions of particular questions. The opinion now expressed, will be sufficient, until the master shall report on the order of reference.